Case 20-11810-amc        Doc 48     Filed 02/15/21 Entered 02/15/21 12:56:45            Desc Main
                                    Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                           :   BANKRUPTCY NO. 20-11810(AMC)
JUSTINA ROONAN                                   :   CHAPTER 13
                                                 :
                    Debtor                       :   HEARING SCHEDULED FOR
                                                 :   MARCH 10, 2021 AT 11:00 A.M.
                                                 :   UNITED STATES BANKRUPTCY COURT
                                                 :   900 MARKET STREET
                                                 :   PHILADELPHIA, PENNSYLVANIA 19107

                            MOTION OF ALLY BANK
                     FOR RELIEF FROM THE AUTOMATIC STAY
               PURSUANT TO 11 U.S.C. §362(d) AND WAIVER OF 14 DAY
            STAY OF EFFECTIVENESS OF ORDER AND FOR ABANDONMENT


TO THE HONORABLE ASHELY M. CHAN
OF THE BANKRUPTCY COURT:

       Ally Bank, by and through its attorneys, Lavin, Cedrone, Graver, Boyd & DiSipio,

hereby moves the Honorable Court for an Order pursuant to 11 U.S.C. §362(a) granting Ally

Bank relief from the automatic stay and in support thereof avers:

       1.      Ally Bank is an entity organized under the laws of Utah and registered to do

business in the Commonwealth of Pennsylvania. For purposes of this action only, Ally Bank’s

business address is 200 West Civic Center Drive, Suite 201, Sandy, UT 84070.

       2.      On or about March 27, 2020, the Debtor filed a voluntary petition under Chapter

13 of Title 11 of the United States Code.

       3.      On or about August 13, 2018, Justina Louise Roonan (the “Debtor”) executed and

delivered to Colonial Nissan Inc. (the “Dealer”), a Retail Installment Sale Contract (the

“Contract”)    in   consideration   of   the   purchase   price     of   a   2013   Nissan   Rogue,

VIN: JN8AS5MV8DW654575 (the “Vehicle”). A true and correct copy of the Contract is

attached hereto and incorporated herein as Exhibit “A”.
Case 20-11810-amc        Doc 48    Filed 02/15/21 Entered 02/15/21 12:56:45            Desc Main
                                   Document     Page 2 of 3



       4.      Dealer assigned the Contract to Ally Bank whereby the Debtor became obligated

to Ally Bank under the terms of the Contract. A copy of the Vehicle’s Electronic Title is

attached hereto and incorporated herein as Exhibit “B”.

       5.      Under the terms of the Contract, the Debtor agreed to pay the principal sum of

$19,503.15, plus finance charges calculated at an annual percentage rate of 14.34% by remitting

seventy-five (75) payments in the amount of $397.56 each beginning September 27, 2018.

       6.      As of and including the January 27, 2021 due Contract payment, the Debtor is in

post-petition arrears to Ally Bank for $3,009.17.

       7.      The Vehicle is listed to be paid outside the Debtor’s plan.

       8.      The estimated value of the Vehicle is $8,550.00.

       9.      The net payoff under the Contract totals $18,888.04.

       10.     The Contract requires the Debtor to maintain verifiable insurance coverage on the

Vehicle and as of the petition date, Ally Bank was unable to verify insurance for the Vehicle.

       11.     The Debtor has defaulted on her obligations to Ally Bank under the Contract by

reason of the foregoing, Ally Bank is entitled to immediate relief from the automatic stay

imposed by 11 U.S.C. §362(a) for cause, including lack of adequate protection.

       12.     Ally Bank respectfully requests that the foregoing property be abandoned as

property of the estate in accordance with 11 U.S.C. §554 and Bankruptcy Rule 6007(b).

       13.     Ally Bank requests that as permitted by Bankr. R. 4001(a)(3), the courts Order

become effective immediately without the 14 day stay imposed by said rule.

       WHEREFORE, Ally Bank moves this Honorable Court to enter an Order:

               A.     Terminating the automatic stay as to Ally Bank with
                      respect to the Vehicle;

               B.     Permitting Ally Bank to take such actions and seek such
                      remedies to recover the Vehicle as are permitted by the
Case 20-11810-amc     Doc 48   Filed 02/15/21 Entered 02/15/21 12:56:45        Desc Main
                               Document     Page 3 of 3



                    Contract, the Pennsylvania Uniform Commercial Code and
                    other applicable laws;

             C.     Deeming the Vehicle abandoned; and

             D.     Granting such other and further relief as this Court may
                    deem just and proper.

                                    LAVIN, CEDRONE, GRAVER, BOYD & DiSIPIO


DATED: February 15, 2021            By:   /s/ Regina Cohen
                                          Regina Cohen, Esquire
                                          Attorneys for Ally Bank
